This is an action for damages resulting from the alleged failure of the defendant bank to honor a check drawn by the plaintiff upon *Page 145 
it, in favor of S.J. Tomlinson, for $4. The check was delivered to Tomlinson on January 30, 1925, but postdated February 2, 1925, in payment of a bill of goods. It is conceded that at that time the plaintiff did not have as much as $4 to his credit in the bank.
It appears that on the day that the plaintiff gave the $4 check to Tomlinson, and just before, he applied to the bank, of which Tomlinson was president but who did not handle the transaction, for a loan of $50. It was agreed to be made provided the plaintiff obtained the indorsement of another, who was named, and return the completed note to the bank. The plaintiff then went to Tomlinson's store, and, explaining the transaction he had had with the bank, applied for a bill of groceries. Tomlinson stated that he could get them to the amount of $4 upon his giving a check upon the deposit proceeds of the note for that amount. The transaction between the plaintiff and Tomlinson was then closed; the plaintiff procured the goods and gave Tomlinson a check on the anticipated deposit for $4, postdated February 2, 1925.
The plaintiff, who lived some distance from Olanta, then went home, and at some time Friday afternoon or Saturday morning obtained the desired indorsement from his friend, and mailed the completed note to the bank, somewhere around 12 o'clock on Saturday, January 31st.
At what time the letter containing the note reached Olanta and was delivered to the bank does not appear, although one of the bank's officers testified that mail on that particular R.F.D. route usually reached Olanta in the evening and was not distributed until the next morning. The books of the bank showed that on February 2, 1925, the plaintiff had been given credit for $47.15, the proceeds of the note.
In the meantime the bookkeeper of Tomlinson (Wates), as he testified, not noticing that the check was postdated, presented it at the bank for payment or deposit on Saturday, January 31st, where payment was refused upon the ground that the plaintiff at that time had no account with the bank. *Page 146 
The check was returned to Tomlinson the same day. Wates also testified that at some time later, the exact date he could not remember, he presented the check a second time, butafter the plaintiff had drawn out the entire deposit of February 2, $47.15, and an additional deposit of $5.71 on April 2d, when the account was balanced with nothing to the plaintiff's credit.
Rush, the assistant cashier, testified that he could not remember the date of the presentation of the check, but that he knew that when it was presented the plaintiff did not even have an account in the bank, and that he so indorsed the check; that when the check was presented, beyond his knowledge that the plaintiff did not have an account, he personally examined the books and the deposit file to be sure.
In August, 1925, the check not having been made good, Tomlinson swore out a warrant against the plaintiff under the "bogus" check statute and got his money, after which the prosecution was withdrawn.
In the affidavit upon which the warrant was issued, Tomlinson swore "that he is informed and believes that Tillman Gibbons did on or about February 2, 1925, in the county of Florence, state of South Carolina, make, issue, and deliver, receiving at the time value therefore, his certain check on the Farmers' Bank of Olanta, payable to the order of S.J. Tomlinson, for the sum of $4, while he, the said Tillman Gibbons, had not sufficient funds in the said bank to meet or cause payment on said check."
It was incumbent upon the plaintiff, in order to maintain his action, to establish the fact that when his check was presented he had sufficient funds on deposit with the bank to meet the same, and that the bank had wrongfully refused payment of it. I do not think that he had offered a particle of evidence to sustain this contention. The only evidence as to the date his letter containing the note was received by the bank is the entry of his deposit on February 2d. It *Page 147 
cannot be assumed, in the absence of evidence, that it was received on Saturday; and if it had been, the check was postdated February 2d and could not have been paid if it had been presented earlier than that. There is not a particle of evidence to show that the check was presented on February 2d, or at a later date, when his deposit was sufficient to meet it.
In the leading opinion it is stated:
"It is to be presumed, of course, that within a reasonable time after February 2d, the date of the check, presentation thereof was made at the bank."
I do not think that any such presumption can possibly exist, in view of the positive burden upon the plaintiff to show, as the basis of his action, that the check was presented at a time when he had on deposit funds sufficient to meet it. Moreover, the bank cannot be charged with the delay, if any, of Tomlinson, in the presentation of the check.
The leading opinion also states:
"The witness J.T. Wates, who is employed by Mr. Tomlinson, testified positively that he presented the check on January 31st, and that it was presented at a subsequent date, but that he did not recall the date of the second presentation."
The learned justice is inadvertent to the fact that Wates testified, also, that he did not make the second presentationuntil after the plaintiff had drawn out all of his deposit;
the account was closed on April 2, 1925.
It is also stated:
"Mr. Tomlinson's affidavit, on which the warrant of arrest was based, was a little evidence that the check had been presented for payment within a reasonable time after its date, February 2d."
In the first place, the affidavit makes no reference to the fact of presentation; it refers only to the making, issuing, and delivering of the check to Tomlinson, "the plaintiff receiving at the time value therefore," which was admittedly *Page 148 
on January 30th, though stated in the affidavit as "on or about February 2d," as it was.
In the second place, Tomlinson in making the affidavit was not acting for the bank; he individually had parted with his goods for a check which his own bookkeeper had presented for a check which his own bookkeeper had presented for payment before it was payable and had neglected to present it again, although two months elapsed, until after all the deposit had been withdrawn. The bank was not interested in that transaction and could not be bound by Tomlinson's declarations.
I think, therefore, that the judgment should be reversed and that the case should be remanded for the entry of judgment for the defendant under Rule 27.